TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 6, 2021



                                     NO. 03-21-00142-CV


                                        S. R., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
               AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the order terminating parental rights signed by the trial court on March 23,

2021. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s order of termination.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.